Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered November 30, 1983, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to preserve his claims of deficiencies in his plea allocution for appellate review by motion to withdraw his plea prior to sentencing (People v Pellegrino, 60 NY2d 636), and the record does not reveal a sufficient basis to warrant a reversal in the interests of justice. Defendant’s challenge to his second felony offender adjudication pursuant to CPL 400.21 is without merit (see, e.g,, People v Harris, 61 NY2d 9). Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.